Citation Nr: 9902048	
Decision Date: 01/26/99    Archive Date: 02/01/99

DOCKET NO.  97-23 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for cirrhosis of the 
liver.  

2.  Entitlement to service connection for swelling and 
rolling of the joints and knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Valerie E. French, Associate Counsel





INTRODUCTION

The veteran honorably served on active duty in the U.S. Army 
from July 1973 to January 1994.  He served in support of 
Operation Desert Storm, and his decorations include the 
Southwest Asia Service Medal with 2 bronze service stars, the 
Kuwait Liberation Medal, and other various decorations.  

This appeal arises before the Board of Veterans Appeals 
(Board) from a January 1997 rating decision of the Atlanta, 
Georgia, Regional Office (RO) of the Department of Veterans 
Affairs (VA), in which service connection was denied for 
cirrhosis of the liver with portal hypertension, ascites, and 
sinus tachycardia.  By that same rating action, service 
connection was also denied for swollen knees and joints.  

The Board notes that in a VA Form 21-526 (Veterans 
Application for Compensation and Pension) which was received 
in July 1995, the veteran stated that the specific nature of 
the sickness, disease, or illness for which the claim was 
made included sinus tachycardia.  In adjudicating the 
veterans claim, the RO addressed sinus tachycardia as a 
manifestation of cirrhosis of the liver.  While the 
retirement examination report shows an assessment of sinus 
tachycardia, probably secondary to alcohol use and 
withdrawal; the post-service treatment records suggest 
hyperthyroid disease or hypovolemia as the etiology of the 
sinus tachycardia (see Hospital report from Eisenhower Army 
Medical Center dated January 19, 1995).  In the Boards view, 
therefore, the issue of entitlement to service connection for 
sinus tachycardia should be addressed as an issue separate 
and apart from the issue of entitlement to service connection 
for cirrhosis of the liver.  In order to avoid prejudice to 
the veteran or this claim, therefore, this issue is referred 
to the RO for appropriate adjudicatory action.    







FINDINGS OF FACT

1.  The veteran was diagnosed with alcohol liver cirrhosis 
within one year following his discharge from active service.  

2.  The available medical evidence does not show current 
treatment, diagnosis, or manifestation of a disability 
characterized by swelling or rolling in the joints and 
knees.  


CONCLUSIONS OF LAW

1.  Cirrhosis of the liver is presumed to have been incurred 
during the veterans period of active service.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (1998). 

2.  The claim for service connection for swelling and 
rolling in the joints and knees is not well grounded.  
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.303 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for cirrhosis of the liver.  

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  VA has a duty to assist the veteran 
to develop facts in support of a well grounded claim.  
38 U.S.C.A. § 5107(a) (West 1996) and Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  The veteran has not alleged, and the 
record does not indicate, the need to obtain any pertinent 
records which have not already associated with the claims 
folder.  Thus, the Board finds that VAs duty to assist the 
veteran has been satisfied.

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
which was incurred in or aggravated by service.  No 
compensation shall be paid if the disability is the result of 
the veterans own willful misconduct or the abuse of alcohol 
or drugs.  See also Barela v. West, No. 97-677 (U.S. Vet. 
App. July 18, 1998).  

For certain chronic diseases, including cirrhosis of the 
liver, service connection is warranted if the disease is 
manifested to a compensable degree within one year following 
the veterans discharge from active duty, based on 
application of the provisions pertaining to service 
connection on a presumptive basis which are found in 
38 C.F.R. §§ 3.307, 3.309 (1998).  


Medical Evidence

Service medical records include the report of a July 1984 
periodic medical examination which is negative for defects or 
abnormalities of the liver and digestive system.  

The report of a July 1986 periodic medical examination shows 
that the heart and vascular system were clinically evaluated 
as normal.  No abnormalities were noted with regard to the 
digestive system or the liver.  

The veterans retirement examination was conducted in July 
1993.  The examination report shows a notation of mild sinus 
tachycardia, which was noted to be probably secondary to 
alcohol use and withdrawal.  It was further indicated that 
there was no history of chest pains or angina.  A notation of 
hepatomegaly was also made, which was assessed as probably 
secondary to alcoholic hepatitis.  The report shows that 
there were no other complaints.  It was recommended that 
after discharge, the veteran should follow-up with the VA 
hospital regarding the sinus tachycardia and hepatomegaly, to 
see if these disorders resolved with decreased alcohol 
intake.  If no resolution, further evaluation was 
recommended.  A notation of I will send hepatitis panel 
was made.

An August 1993 laboratory report shows that testing was 
positive for hepatitis C virus antibodies and the hepatitis B 
core antibodies.  The laboratory findings were negative for 
the hepatitis B surface antigen.  A remark of chronic 
hepatitis panel was made on the report request.  

The report of a post-service narrative hospital summary shows 
that from January 6, to January 10, 1995, the veteran was 
hospitalized at the Eisenhower Army Medical Clinic (EAMC) at 
Fort Gordon, Georgia.  The report shows that on admission, 
the veteran presented to the emergency room with a chief 
complaint that my belly is big.  With regard to history, 
he admitted to alcohol use which had been heavy over the past 
30 years, and he indicated that his last drink was the night 
prior to admission.  He complained of abdominal swelling for 
the past two months along with anorexia, weight loss in the 
face and extremities, and some leg swelling. 

The report shows that the veteran had been admitted 
previously, from January 3, 1995, to January 5, 1995, at 
which time a diagnosis of portal hypertension, most likely 
secondary to alcohol liver cirrhosis, was made.  The current 
admission was for the purpose of further work-up to determine 
a final diagnosis and treatment plan.  

The hospital report indicates that on physical examination, 
the abdomen was distended and tense with a positive fluid 
wave; decreased bowel sounds; and no palpable organomegaly.  
There was a shifting dullnesss.  Examination of the skin was 
positive for caput medusae, bilateral palmar erythema, and 
plus or minus bronze skin discoloration.  On the day of 
admission, the veteran underwent paracentesis, with removal 
of 6 liters of yellow ascites fluid.  Testing of this fluid 
revealed findings consistent with portal hypertension, 
consistent with alcohol-induced liver cirrhosis.  

With regard to a diagnosis of alcohol abuse, it was noted 
that his ethanol levels on the second admission were taken 
and found to be 2.  In addition to complications associated 
with liver disease, the veteran was diagnosed with sinus 
tachycardia, and it was noted that this problem could be 
secondary to hypovolemia or hyperthyroid disease.  On the 
fifth day of admission, the veteran refused further 
evaluation and he was discharged against medical advice.  

The narrative hospital summary shows the following diagnoses:  
ascites; anemia; alcohol abuse and withdrawal; hyponatremia; 
prolonged prothrombin time (PPT); increased total bilirubin; 
tachycardia; palpable spleen; and portal hypertension 
secondary to alcohol liver cirrhosis.  

On a VA Form 21-526 (Veterans Application for Compensation 
and Pension) which was received in July 1995, the veteran 
stated that the nature of the sickness, disease, or illness 
for which this claim was made included swelling and fluid 
build- up in the abdomen (claimed to have begun prior to 
retirement).  

Treatment records from EAMC show that the veteran was 
hospitalized in March 1995, following his complaints that 
my belly got big again.  On admission, the veteran denied 
any alcohol use for more than two months.  The reports also 
indicated that on his last admission, the veteran was on 
alcohol withdrawal precautions and benzos.  It was noted that 
he had been previously discharged in January 1995, following 
a complete diagnostic work-up of his new onset of ascites in 
January 1995.  

Following evaluation, he was assessed with ascites and liver 
cirrhosis portal hypertension, secondary to alcohol abuse 
(confirmed as etiology by prior studies but never by a liver 
biopsy).  The hospital summary shows the following diagnoses:  
1.  tense ascites; 2. alcohol cirrhosis, liver; 3. right 
lower lobe pneumonia with right sided pleural effusion; 
alcohol abuse; and portal hypertension.  While in the 
hospital, he underwent paracentesis for fluid removal.  The 
report of a March 1995 CT scan of the abdomen shows an 
impression of clinical history of cirrhosis with large amount 
of ascites and small pleural effusions.  

On May 31, 1995, the veteran was hospitalized with a 
principal diagnosis of recurrent ascites, secondary to portal 
hypertension; with an additional diagnosis of  alcohol 
cirrhosis, liver.  The hospitalization records show that he 
underwent a large volume paracentesis at this time.  

In August 1995, the veteran was afforded a VA medical 
examination.  With regard to history, the report indicates 
that the veteran had a history of ascites dating back to 
October 1994 of unknown etiology.  It was noted that the 
veteran was last hospitalized in May 1995 for recurrence of 
ascites with low grade fever and abdominal swelling.  He 
described intermittent episodes of abdominal swelling 
associated with low grade fever, occasional dizziness, mild 
to moderate abdominal pain, and shortness of breath.  
According to the veteran, medical work-up to date had failed 
to reveal an etiology of recurrent ascites.  

With regard to social history, the veteran denied alcohol use 
since January 1995 and he stated that he previously was a 
social alcohol user.  

Cardiovascular examination revealed a regular rate and 
rhythm, without murmur, rubs, or gallops; no S3 or S4 was 
auscultated.  The abdomen was soft and nontender with slight 
abdominal distention.  The liver was percussed at 
approximately 10 to 12 centimeters at the right mid-
clavicular line, extending two to three fingerbreadths below 
the right costal margin.  The report shows assessments of 
history of ascites of unknown etiology, although cirrhosis 
was certainly a possibility; hypertension; no previous 
history of hepatitis; and no previous history of diabetes 
mellitus or cancer.  

Additional outpatient treatment records, dated in 1995 and 
1996, show that the veteran was followed regularly for 
continuing treatment of alcoholic liver disease/cirrhosis in 
its end-stage; along with recurrent ascites, secondary to 
portal hypertension which was probably secondary to alcohol.  
During this time, the veteran underwent additional large-
volume paracenteses for treatment of fluid build-up and 
relief for his complaints of abdominal pain.   

A March 1997 health record shows that the veteran sought 
treatment with complaints of increased abdominal discomfort, 
and he requested drainage paracentesis for relief.  At this 
time, the veteran indicated that his last alcoholic drink was 
over Christmas holidays.  The report shows an assessment of 
end-stage liver disease/cirrhosis, and additional diagnoses 
included history of recurrent ascites and umbilical hernia 
and supraumbilical hernia.  A large volume paracentesis was 
performed at this time.  

Analysis

The veteran has claimed that service connection is warranted 
for his complaints of swelling and fluid build-up in the 
abdomen, and this symptomatology has been attributed to 
ascites, secondary to portal hypertension, consistent with 
alcohol-induced liver cirrhosis.  

In the Boards view, the appropriate issue for consideration 
at this time is whether the currently manifested alcohol-
induced liver cirrhosis was incurred in or aggravated by the 
veterans period of active service.  According to 38 C.F.R. 
§ 3.309(a) (1998), cirrhosis of the liver will be presumed to 
be incurred during service if it is manifested to a 
compensable degree within one year following discharge from 
service.  

The record indicates that the veteran was discharged from 
active service on January 31, 1994; and post-service 
treatment records show diagnosis for alcohol liver cirrhosis 
during a period of hospitalization between January 6, 1995 
and January 10, 1995.  At the time of that hospitalization, 
the veterans diagnoses included ascites and portal 
hypertension, with physical findings of a distended and tense 
abdomen with a positive fluid wave.  It was noted that during 
a previous hospitalization between January 3, 1995 and 
January 5, 1995, the veteran had undergone paracentesis with 
removal of 3 liters of ascites fluid; during the January 6-10 
(1995) hospitalization, he underwent paracentesis with 
removal of 6 liters of fluid.  

Thus, the evidence shows that cirrhosis of the liver was 
manifested to a compensable degree (see 38 C.F.R. § 4.114, 
Diagnostic Code 7312 (1998)) within 
one year following the veterans discharge from active duty.  
As such, service- incurrence of cirrhosis of the liver is 
presumed.  

As cirrhosis of the liver is presumed to have been incurred 
during the veterans period of active service, service 
connection is warranted therefor.  The veteran is reminded 
that under the pertinent statutory provisions, compensation 
is not payable for a disability which is the result of 
alcohol abuse.  


II.  Service connection for swelling of the joints and knees.  

According to 38 U.S.C.A. § 1110, 1131 (West 1991 & Supp. 
1998), service connection may be granted for a disability if 
it is shown that the veteran suffers from a disease or injury 
incurred in or aggravated by service.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

The threshold question that must be resolved with regard to 
each claim is whether the veteran has presented evidence that 
the claim is well grounded, that is, that each claim is 
plausible.  If he or she has not, the appeal fails as to that 
claim, and the Board is under no duty to assist him or her in 
any further development of that claim, since such development 
would be futile.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet.App. 78 (1990).  


Evidence

The July 1993 retirement examination report shows that the 
veterans upper extremities, feet, lower extremities, and 
spine were clinically evaluated as normal.  On the report of 
medical history, which was completed in July 1993, the 
veteran indicated that he either had in the past or now had 
swollen and painful joints and recurrent back pain, and the 
examiner made a notation of swollen and painful joints, x 
12 weeks.  

On a VA Form 21-526 (Veterans Application for Compensation 
and Pension) which was received in July 1995, the veteran 
stated that the nature of the sickness, disease, or illness 
for which this claim was made included rolling in the 
joints, knees.

Post-service medical records are negative for treatment 
specific to complaints of swelling or rolling in the 
joints and knees.  


Analysis

As noted, the veteran must submit evidence of a well grounded 
claim.  In order for a claim to be well grounded, there must 
be (1) competent evidence of a current disability as provided 
by a medical diagnosis, (2) evidence of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and (3) a nexus, or link, between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498, 506 (1995); see also 38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (1998).

Upon review of the record, the Board has determined that the 
veteran has not presented a well grounded claim for service 
connection for swelling and rolling of the joints and 
knees.  Specifically, there is no available medical evidence 
showing that a current diagnosis or manifestation of a 
disease or disability characterized by swelling or 
rolling of the joints and knees.  The post-service 
medical records show frequent treatment for liver disease and 
associated complications; however, there is no record of 
treatment for complaints of swelling in the joints and knees, 
nor is there evidence of the current manifestation of a 
musculoskeletal disorder or any other anatomical defect which 
could account for the veterans complaints of swelling and 
rolling in his joints and knees.  

In order to warrant a grant of service connection, a claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability.  See Rabideau 
v. Derwinski, 2 Vet.App. 141, 144 (1992); see also Brammer v. 
Derwinski, 3 Vet.App. 223, 225 (1995) (absent proof of a 
present disability there can be no valid claim).  As the 
veteran has failed to provide current evidence showing 
treatment for swelling in the joints and knees or the present 
manifestation of a disability characterized by swelling and 
rolling in the joints and knees, there is no evidence of 
a current disability for which service connection may be 
granted.  As such, the requirements for a well grounded claim 
have not been satisfied, and the claim must denied.  

Although where claims are not well grounded VA does not have 
a statutory duty to assist a claimant in developing facts 
pertinent to his claim, the Court has held that VA may be 
obligated under 38 C.F.R. § 5103(a) (West 1996) to advise the 
claimant of the evidence required to complete the 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995).  In 
the case at hand, the Board finds that this procedural 
consideration has been satisfied.  In this case, the RO 
fulfilled this obligation in the June 1997 Statement of the 
Case, which informs the veteran that in order to establish a 
well-grounded claim, it is necessary to provide evidence 
which demonstrates existence of the claimed condition and its 
possible relationship to service.  


ORDER

Service connection is granted for cirrhosis of the liver, 
subject to the laws and regulations governing the award of 
monetary benefits.  

As a well grounded claim has not been presented, service 
connection is denied for swollen joints and knees.  



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
